DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/16/2019.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2019 and 3/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 at line 5 recites “sidewall and include a plurality”.  There appears to be a minor grammatical deficiency in this language.  Perhaps recitation of “sidewall including” or “sidewall and includes” would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd in US Patent 4105364 (“Dodd”).
Regarding claim 1, Dodd discloses a turbine vane comprising: 	a sidewall 16 configured to form an airfoil including a leading edge and a trailing edge (abstract; see the vane in Fig. 2 and 4; the sidewall is just the airfoil skin); 	an insert 20 configured to be inserted inside the sidewall such that a gap is formed between the insert and an inner surface of the sidewall and include a plurality of insert holes 21 (see Fig. 4); and 	a plurality of guides 22 extending from the sidewall and configured to guide a flow of cooling fluid through the gap, wherein the plurality of guides guide cooling fluid drawn through the insert holes to prevent the cooling fluid from interfering with a flow of cooling fluid drawn through a subsequent insert hole (see the flow arrows demonstrating flow around holes 21 in Fig. 3 and the staggered pattern of guides in Fig. 2).
Regarding claim 2, Dodd discloses the turbine vane according to claim 1, wherein the plurality of guides contact with a surface of the insert (see guides 22 engaging skin 16 in Fig. 4).
Regarding claim 3, Dodd discloses the turbine vane according to claim 2, wherein the plurality of insert holes 21 are arranged to form a plurality of rows and a plurality of columns, and wherein insert holes of each of the columns are arranged to alternate with insert holes of a subsequent column (see the stagger pattern shown in the middle of Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd as applied above in view of Spangler in US Patent Application Publication 2017/0058679 (“Spangler”).
Regarding claim 12, Dodd as applied above discloses the cooling structure of claim 12 (see Dodd applied against the cooling structure of claims 1 and 3 above), but discloses the cooling structure within the airfoil of the vane and not at the endwalls.	Spangler teaches an analogous cooled gas turbine engine airfoil that employs an insert and guides or impingement features (see Fig. 2-3 and 5).  Specifically, Spangler teaches that such cooling structures may be employed on endwalls coupled to inner and outer ends of the airfoil in order to provide cooling to the platform (paragraph [0057]; Fig. 6).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the airfoil of Dodd to include the cooling structure disclosed by Dodd in the platforms of his airfoil because the same structure may be employed in platforms (which have endwalls) in order to provide cooling to the platforms, as taught by Spangler.  The combination of art notably comprises “a concave part” as the end walls form an annular structure about 
Regarding claims 16 and 17, the same rationale for rejection is applied as applied above with respect to claim 12.  See Spangler Fig. 7 and paragraph [0058] which teaches that cooling structures like that within Dodd may be applied to ring segments such that claims 16 and 17 are found obvious.  Note the alternating rows/columns structure within Dodd which, based on the teaching of Spangler, may be applied to the ring segments (commonly known as blade outer air seals).
Allowable Subject Matter
Claims 4-11, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the art of record is silent to the turbine vane according to claim 3, wherein each of the plurality of guides comprises: an upstream end disposed at an upstream side of a gap flow; a pair of sidewalls disposed to enclose an upstream side part of the insert hole; and downstream ends disposed on respective sidewalls at left and right sides of the insert hole with respect to a gap flow direction.  	Particular attention is drawn to art of record, specifically JP2010174688A to Okita (of record submitted by Applicant with the IDS of 3/17/2020).  Note particularly Fig. 2 and 3 of the Okita reference which disclose a guide/fin/baffle/shield/etc. positioned just upstream of an impingement hole in a blade insert - just like the instantaneous disclosure.  Okita differs from the instantaneous disclosure in that the guides are specifically designed not to contact the airfoil (a requirement of claim 4).  A person having 
Claims 5-7 depend on claim 4.  Claim 8 distinguishes itself in a manner analogous to that of claim 4. Claims 9-11 depend on claim 8.
Claim 13 distinguishes itself in a manner analogous to that of claim 4 or 8. Claims 14-15 depend on claim 8.
Claim 18 distinguishes itself in a manner analogous to that of claim 4 or 8. Claims 19-20 depend on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Depending on the nature of Applicant’s response, Applicant might consider submitting a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745